Citation Nr: 1535062	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  14-01 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to recognition as the Veteran's surviving spouse for the purpose of establishing entitlement to Department of Veterans Affairs death benefits.  

2.  Entitlement to service connection for colon cancer, to include as due to Agent Orange exposure.  

3.  Entitlement to service connection for renal cancer, to include as due to Agent Orange exposure.  

4.  Entitlement to service connection for bilateral foot drop with peripheral neuropathy, to include as due to Agent Orange exposure.  

5.  Entitlement to an initial rating higher than 70 percent for a major depressive disorder.  

6.  Entitlement to an effective date earlier than July 16, 2004, for service connection for coronary artery disease, status post myocardial infarction.  


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to December 1972.  The appellant seeks benefits as the Veteran's surviving spouse.  The appellant also seeks benefits on the remaining issues on appeal as the custodian of Veteran's minor daughter, D. T.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of December 2011, January 2012, and April 2012 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The December 2011 RO decision granted service connection for coronary artery disease, status post myocardial infarction (formerly granted under the provisions of 38 U.S.C.A. § 1151), and assigned a 60 percent rating for the period from July 16, 2004 to April 29, 2005, and a 100 percent rating for the period since April 30, 2005.  By this decision, the RO also granted service connection and a 70 percent rating for a major depressive disorder, effective October 14, 2009.  The RO further denied service connection for renal cancer (listed as status post right heminephrectomy secondary to cancer, also claimed as renal disease) and for bilateral foot drop with peripheral neuropathy, both to include as due to Agent Orange exposure, in this decision.  

The January 2012 RO decision denied the appellant's claim for entitlement to recognition as the Veteran's surviving spouse for the purpose of establishing entitlement to VA death benefits.  

The April 2012 RO decision, in pertinent part, denied service connection for colon cancer, to include as due to Agent Orange exposure.  

An August 2014 RO decision granted a 100 percent rating for coronary artery disease, status post myocardial infarction, for the period from July 16, 2004 to April 29, 2005.  


REMAND

In a VA Form 9, received in January 2014, the appellant requested that she be scheduled for a hearing before the Board sitting at the RO (Travel Board hearing) regarding the issue of entitlement to recognition as the Veteran's surviving spouse for the purpose of establishing entitlement to VA death benefits.  

In a VA Form 9, received in September 2014, the appellant requested that she be scheduled for a Travel Board hearing on the issues of entitlement to service connection for colon cancer, renal cancer, and bilateral foot drop with peripheral neuropathy, all to include as due to Agent Orange exposure, as well as the issues of entitlement to an initial rating higher than 70 percent for a major depressive disorder and entitlement to an effective date earlier than July 16, 2004, for service connection for coronary artery disease, status post myocardial infarction.  

As the appellant has requested a Travel Board hearing, the case must be remanded to the RO to arrange such a hearing.  See 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2014).  

Accordingly, this case is REMANDED for the following action:  

Schedule the appellant for a Travel Board hearing.  After the hearing is conducted, the case should be returned to the Board, in accordance with appellate procedures.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

